DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Invention I, claims 1-10, in the reply filed on 09/09/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected manufacturing method of a fuel cell, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/09/2021.

Claim Status
Claims 1-14 are currently pending.
Claims 11-14 have been withdrawn.
Claims 1-10 have been examined on the merits in this office action.


Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 should state “LaCrO3 in which Sr is doped”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is indefinite because it recites “wherein a main component of a material having oxygen ion conductivity and a main component of a material having electron conductivity are common with each other between the first electrode layer and the second electrode layer.”
The term "common" in claim 1 is a relative term which render the claim indefinite.  The term "common" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term “common” can have many meanings, such as occurring frequently/often or belonging to or shared by two or more groups. It is not clear what the scope of “common” entails as common is not given a special definition in the specification. 
Therefore, the examiner is interpreting “common with each other between the first electrode layer and the second electrode layer” under the broadest reasonable interpretation to mean the first electrode layer and the second electrode layer both include a same main component of the material. 
	


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen et al (US 20070269701 A1).
Regarding claim 1, Larsen discloses a fuel cell comprising: a solid oxide electrolyte layer having oxygen ion conductivity (electrolyte layer 3 consisting of a co-doped zirconia or ceria based oxygen ionic conductor in Fig. 1); a first electrode layer (active anode layer 2 in Fig. 1) that is provided on a first face of the solid oxide electrolyte layer; and a second electrode layer (active cathode layer 5 in Fig. 1) that is provided on a second face of the solid oxide electrolyte layer ([0033]).
Larsen discloses wherein a main component of a material having oxygen ion conductivity (Example 1 – cathode and anode both include scandium, yttrium, zirconia, and oxygen,                        
                             
                            
                                
                                    Y
                                
                                
                                    0.04
                                
                            
                            
                                
                                    S
                                    c
                                
                                
                                    0.16
                                
                            
                            
                                
                                    Z
                                    r
                                
                                
                                    0.8
                                
                            
                            
                                
                                    O
                                
                                
                                    2
                                
                            
                        
                    , [0060], [0066]) and a main component of a material having electron conductivity (Example 1 – anode and cathode both include strontium and iron; anode includes                         
                            
                                
                                    S
                                    r
                                
                                
                                    0.84
                                
                            
                            
                                
                                    N
                                    i
                                
                                
                                    0.05
                                
                            
                            
                                
                                    F
                                    e
                                
                                
                                    0.1
                                
                            
                            
                                
                                    T
                                    i
                                    O
                                
                                
                                    3
                                
                            
                        
                    , cathode includes                         
                            
                                
                                    (
                                    G
                                    d
                                
                                
                                    0.6
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.4
                                
                            
                            )
                            
                                
                                    C
                                    o
                                
                                
                                    0.2
                                
                            
                            
                                
                                    F
                                    e
                                
                                
                                    0.8
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                    , [0060], [0066], strontium and iron are known to be electrically conductive) are common with each other between the first electrode layer and the second electrode layer (they are common with each other as both the anode and the cathode includes scandium, yttrium, zirconia, and oxygen in a material having oxygen ion conductivity and both the anode and cathode include strontium and iron in a material having electron conductivity).


Regarding claim 2, Larsen discloses all of the limitations of claim 1 as set forth above. Larsen discloses wherein the main component of the material having oxygen ion conductivity is scandia yttria stabilized zirconium oxide ([0060], [0066]).

Regarding claim 3, Larsen discloses all of the limitations of claim 1 as set forth above. Larsen discloses wherein the main component of the material having electron conductivity is a metal (as the main component of Larsen is drawn to strontium and iron, and both are known metals, Larsen discloses this limitation, [0060], [0066]).

Regarding claim 5, Larsen discloses all of the limitations of claim 1 as set forth above. Larsen discloses wherein the first electrode layer and the second electrode layer have a thickness of 50 µm or less (active anode slurry is sprayed in a thickness of 10 µm [0060], cathode is sprayed in a thickness of 20 µm).

Regarding claim 6, Larsen discloses all of the limitations of claim 1 as set forth above. Larsen discloses a first metal porous layer (functional graded porous metal cermet structure 1 consisting of porous ferritic stainless steel and an electron conducting oxide in Fig. 1) that is provided on a face of the first electrode layer (anode 2) which is opposite to the solid oxide electrolyte layer; and a second metal porous layer (cathode current collector 7 in Fig. 1 which .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Larsen et al (US 20070269701 A1) in view of Ying et al (US 20060280998 A1).
Regarding claim 4, Larsen meets all of the limitations of claim 1 as set forth above. Larsen discloses the fuel cell is sintered in a reducing atmosphere of hydrogen and argon (Example 1, [0062]-[0063], [0068]). Larsen does not disclose wherein the main component of the material having electron conductivity is LaCrO3 in which Sr is doped or SrTiO3 in which La is doped. 
Ying teaches La-doped SrTiO3 has a high electronic conductivity when sintered in hydrogen ([0105]). Ying teaches it can be used as an anode material ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ying within the fuel cell of Larsen and substituted the strontium and iron-containing component of the first electrode layer to be La-doped SrTiO3 with the expectation the first electrode layer could achieve a high electronic conductivity because the simple substitution of one known element for another is likely to be 
While Ying does not disclose the La-doped SrTiO3 to be used in a cathode, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, D). Therefore, one of ordinary skill in the art would also choose to substitute the strontium and iron-containing component of the second electrode layer to be La-doped SrTiO3 with the expectation the second electrode layer could achieve a high electronic conductivity because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)  (see MPEP § 2143, B).

Claims 1-2, 4, 6-7, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Warrier et al (US 20040200187 A1) in view of Larsen et al (US 20070269701 A1) further in view of Ying et al (US 20060280998 A1).
claims 1 and 10, Warrier discloses a fuel cell stack (solid oxide fuel cell stack assembly in Fig. 1) comprising a plurality of fuel cells (12 in Fig. 1) that are stacked through a separator of a metal (separator plate 24 in Fig. 1, “The interconnect of the present invention advantageously allows for the use of higher thermal expansion oxidation resistant metals or alloys for the separator plate” [0017], [0034], [0038]-[0040]). Warrier discloses the fuel cells comprising a solid oxide electrolyte layer (electrolyte 16 in Fig. 1); a first electrode layer (cathode layer 18 in Fig. 1) that is provided on a first face of the solid oxide electrolyte layer; and a second electrode layer (anode layer 20 in Fig. 1) that is provided on a second face of the solid oxide electrolyte layer ([0039]). 
Warrier is silent to the material of the solid oxide electrolyte layer, first electrode layer, and second electrode layer, and does not disclose a solid oxide electrolyte layer having oxygen ion conductivity and wherein a main component of a material having oxygen ion conductivity and a main component of a material having electron conductivity are common with each other between the first electrode layer and the second electrode layer.
Larsen teaches a fuel cell comprising: a solid oxide electrolyte layer having oxygen ion conductivity (electrolyte layer 3 consisting of a co-doped zirconia or ceria based oxygen ionic conductor in Fig. 1); a first electrode layer (active anode layer 2 in Fig. 1) that is provided on a first face of the solid oxide electrolyte layer; and a second electrode layer (active cathode layer 5 in Fig. 1) that is provided on a second face of the solid oxide electrolyte layer ([0033]).
Larsen teaches an example of a fuel cell wherein the anode includes ScYSZ and                         
                            
                                
                                    S
                                    r
                                
                                
                                    0.84
                                
                            
                            
                                
                                    N
                                    i
                                
                                
                                    0.05
                                
                            
                            
                                
                                    F
                                    e
                                
                                
                                    0.1
                                
                            
                            
                                
                                    T
                                    i
                                    O
                                
                                
                                    3
                                
                            
                        
                     and the cathode includes ScYSZ and                          
                            
                                
                                    (
                                    G
                                    d
                                
                                
                                    0.6
                                
                            
                            
                                
                                    S
                                    r
                                
                                
                                    0.4
                                
                            
                            )
                            
                                
                                    C
                                    o
                                
                                
                                    0.2
                                
                            
                            
                                
                                    F
                                    e
                                
                                
                                    0.8
                                
                            
                            
                                
                                    O
                                
                                
                                    3
                                
                            
                        
                     (ScYSZ being drawn to a main component of a material having oxygen ion conductivity are common 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the solid oxide electrolyte layer, first electrode layer, and second electrode layer of Warrier to be the materials as disclosed by Larsen in order to provide a solid oxide electrolyte layer having oxygen ion conductivity and a main component of a material having oxygen ion conductivity to be common with each other between the first electrode layer and the second electrode layer. This modification would be made with the expectation it would lead to a successful fuel cell stack and because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
However, modified Warrier still does not meet the limitation wherein a main component of a material having electron conductivity is common with each other between the first electrode layer and the second electrode layer.
Further, Ying teaches La-doped SrTiO3 has a high electronic conductivity when sintered in hydrogen ([0105]). Ying teaches it can be used in as an anode material ([0105]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Ying within the fuel cell of modified Warrier and substituted the iron-containing component of the first electrode layer to be La-doped SrTiO3 in order to provide  with the expectation the first electrode layer could achieve KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).
While Ying does not disclose the La-doped SrTiO3 to be used in a cathode, applying a known technique to a known device (method or product) ready for improvement to yield predictable results is likely to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, D.). Therefore, one of ordinary skill in the art would also choose to substitute the iron-containing component of the second electrode layer to be La-doped SrTiO3 with the expectation the second electrode layer could achieve a high electronic conductivity because the simple substitution of one known element for another is likely to be obvious when predictable results are achieved. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143, B.).

Regarding claims 2 and 4, modified Warrier meets the limitations of claim 1 as set forth above. Modified Warrier meets the limitation wherein the main component of the material having oxygen ion conductivity is scandia yttria stabilized zirconium oxide and wherein the main component of the material having electron conductivity is LaCrO3 in which Sr doped or SrTiO3 in which La is doped.

claim 6, modified Warrier meets the limitations of claim 1 as set forth above. Warrier further discloses a first metal porous layer (cathode-side interconnect 30 in Fig. 1) that is provided on a face of the first electrode layer which is opposite to the solid oxide electrolyte layer; and a second metal porous layer (anode-side interconnect 32 in Fig. 1) that is provided on a face of the second electrode layer which is opposite to the solid oxide electrolyte layer (the interconnects consists of wire weaves and the woven wire structure is porous [0040]-[0044]).

Regarding claim 7, modified Warrier meets the limitations of claim 6 as set forth above. Warrier further discloses wherein the first metal porous layer and the second metal porous layer have a structure including a metal porous part and a gas passage (see annotated Warrier Fig. 2 below).

    PNG
    media_image1.png
    535
    688
    media_image1.png
    Greyscale

Annotated Warrier Fig. 2

claim 9, modified Warrier meets all the limitations of claim 6 as set forth above. Warrier further discloses the first metal porous layer and the second metal porous layer define a superstructure wherein peaks (38, 42 in Fig. 2) of the layers define a superstructure amplitude of between 0.1 mm and 50 mm (100 µm to 50,000 µm, superstructure amplitude being drawn to the thickness of the layer, [0061]). Warrier’s range of 100 µm to 50,000 µm overlaps the claimed range of 50 µm to 150 µm,  and it would be obvious for one of ordinary skill in the art to select a thickness of the first metal porous layer and the second metal porous layer within the claimed range because in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05)

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Warrier et al (US 20040200187 A1) in view of Larsen et al (US 20070269701 A1) further in view of Ying et al (US 20060280998 A1) as applied to claim 7, and further in view of Miyamoto et al (US 20190044159 A1).
Regarding claim 8, modified Warrier meets all the limitations of claim 7 as set forth above. Modified Warrier does not meet the limitation wherein a porosity of the metal porous part is 30 % or more and 70 % or less.

While Miyamoto does not explicitly teach the claimed range of a porosity of a porous metal body is 30 % or more and 70 % or less, the claimed range overlaps the range taught by Miyamoto, and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (See MPEP § 2144.05).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Miyamoto within the fuel cell of modified Warrier and provided the metal porous part of the first metal porous layer and the second metal porous layer to have a porosity within the claimed range with the expectation a reduction in pressure drop and an increase in the gas diffusibility would occur.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729       

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729